SOMERYILLE, J.
— The judgment against the garnishee is clearly erroneous, and must be reversed. His answer showed that he was neither indebted to the defendant, Fox, nor had under his control any chattels such as the statute authorizes to be condemned. The choses in action which were in his possession could not be the subject of condemnation in such a proceeding, and the garnishee was entitled to be discharged on his answer. This has long been declared to be the settled law in this State. — Jones v. Norris, 2 Ala. 526; Jones v. Crew, 64 Ala. 368; Code, 1876, §§ 3293-3295, 3268; Drake on Attachments, § 481.
Reversed and remanded.